Citation Nr: 1432603	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include migraine headaches and visual disturbances.

2.  Entitlement to service connection for a sinus disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a throat (including tonsils) disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for residuals of a left ankle injury.

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable disability rating for a right thigh scar.

7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to February 2008, including service in Iraq from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a November 2008 rating decision of the RO in Waco, Texas.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the claims for service connection for visual disturbances and migraine headaches as entitlement to service connection for residuals of a TBI based on a VA clinician's July 2008 diagnosis thereof, the Veteran's representative's May 2011 and December 2013 written statements, and the Veteran's hearing testimony.  This characterization is most helpful to the Veteran because it would provide the earliest possible effective date if service connection for residuals of a TBI is granted.  Further, this characterization is authorized because VA is required to broadly construe the Veteran's symptoms.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In light of contentions in the record, the issue of entitlement to a TDIU has been added pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.

The issues of entitlement to service connection for residuals of a TBI, to include migraine headaches and visual disturbances; entitlement to service connection for a sinus disorder; entitlement to service connection for a throat disorder, to include of the tonsils; entitlement to service connection for residuals of a left ankle injury; entitlement to an initial disability rating in excess of 70 percent for PTSD; and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by a sad mood, decreased energy, decreased pleasure, sleep disturbance, suicidal ideation, guilt, crying spells, anxiety, avoidance of trauma-related stimuli, intrusive traumatic memories, exaggerated startle response, isolation or distance from loved ones, nightmares of trauma, emotional numbing, anger control problems, aversion to both crowds and loneliness, hypervigilance, distrust of others, and irritability.

2.  The Veteran's right thigh scar is superficial, measures approximately 3 centimeters (cm) in length and 3 millimeters (mm) wide; and results in no limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411-9434 (2013).

2.  The criteria for a compensable disability rating for a right thigh scar have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD, the Board notes that the grant of a 70 percent disability rating does not preclude a higher rating on remand; rather, it reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as a still higher rating is not being denied by this decision, no discussion of VA's duties to notify and assist is required at this time.

Regarding the issue of entitlement to an initial compensable disability rating for a right thigh scar, with respect to the duty to notify, the issue arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

Additionally, the VA examination is adequate because the VA examiner used his expertise to draw conclusions from the totality of the evidence.  The report covered the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  As such, the Board finds that the VA examination report is adequate as to the Veteran's right thigh scar.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

PTSD

The Veteran's PTSD is currently rated as 50 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends in his June 2008 notice of disagreement that his PTSD warrants a higher rating based on its severity.  Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula), which provides a 50 percent rating where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

In VA treatment records dated June 2008 and August 2008, the Veteran's documented PTSD symptoms include sad mood, decreased energy, decreased pleasure, sleep disturbance, suicidal ideation, guilt, crying spells, anxiety, avoidance of trauma-related stimuli, intrusive traumatic memories, exaggerated startle response, isolation or distance from loved ones, nightmares of trauma, emotional numbing, and anger control problems.

In an October 2008 VA examination report, the examiner found that the Veteran's PTSD was manifested by sleep disturbance, anger, crying spells, isolation, nightmares, aversion to both crowds and loneliness, suicidal ideation, startle symptoms, hypervigilance, distrust of others, anxiety, and irritability.  Moreover, the October 2008 VA examiner assigned a Global Assessment of Functioning (GAF) score range of 55 to 60.  A GAF score of 55 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  Furthermore, the Veteran's May 2011 Board hearing testimony was consistent with the aforementioned symptoms.  This is especially the case in his credible testimony concerning his increased nightmares, anxiety including panic attacks, and insomnia, as well as superficial and homicidal ideations.

Based on the degree of occupational and social impairment resulting from the Veteran's subjectively reported and objectively documented symptoms-especially suicidal ideation, depression, and irritability, as discussed above-the Board finds that a minimum 70 percent disability rating for PTSD is warranted.  However, entitlement to a rating higher than 70 percent disabling remains in question, and cannot be determined based on the current evidence of record.  This grant is being made so that the Veteran may benefit from the increased rating, while other development is being made.  That development is discussed in the Remand portion of the decision below.

Right Thigh Scar

The Veteran's right thigh scar is currently noncompensably disabled under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  He contends in his January 2009 notice of disagreement that his right thigh scar warrants a higher rating based on severity.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805 (2013)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claim was received in June 2008, and he did not request consideration under the revised regulations, his appeal will only be considered under the regulations as they were prior to the revision. 

The Veteran's scar does not qualify for a compensable rating under Diagnostic Codes 7804 and 7805 because, per the October 2008 VA examiner's report, it is superficial (i.e., not associated with underlying soft tissue damage), and is approximately 3 cm in length and 3 mm wide.  Moreover, the examiner found that the scar results in no limitation of function.  38 C.F.R. § 4.118.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Veteran's right thigh scar includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's right thigh scar, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Board thus finds that the manifestations of the Veteran's symptoms do not qualify as an exceptional or unusual disability picture.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

A compensable rating for right thigh scars is denied.


REMAND

As the following claims are being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his PTSD, residuals of TBI (including visual disturbances and migraine headaches), and throat, sinus, tonsil, and left ankle disorders, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA/VBMS or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran testified at his May 2011 Travel Board hearing that his PTSD has gotten worse since the most recent VA examination, which was conducted in October 2008.  Moreover, that examination is now more than five years old, and no new findings are of record.  As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

With respect to the Veteran's residuals of TBI, he testified in May 2011 that he had no vision or migraine problems prior to service.  He explained that he sustained head trauma in service from being hit by improvised explosive devices (IEDs) six times-three times while inside a tank, and three times while inside a Humvee.  He testified that he has experienced migraine headaches and visual disturbances since the Humvee was hit by an IED.  He reported that his migraines are characterized by constant headaches, as well as eye pain when subjected to bright lights.  

His service treatment records include a November 2003 entrance examination showing normal head and neurologic systems; a December 2006 post-deployment questionnaire showing that he indicated that he was in combat in Iraq; and a September 2007 statement in which he told a treating clinician that he had been hit by six IEDs in Iraq.  After service, a VA clinician diagnosed the Veteran with migraine headaches and mild TBI in July 2008.  The Veteran told the treating VA clinician that he had six incidents of combat-related head trauma in Iraq, and ever since has experienced headaches, memory problems, difficulty concentrating, and episodes of dizziness.

A new examination is required because the October 2007 (in service) and October 2008 (after service) VA examiners did not provide a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one or notify the claimant why one will not or cannot be provided); see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  The examiner should take, as credible lay evidence, the Veteran's report that he sustained six IED combat injuries in service, and that he experienced migraine headaches, memory problems, difficulty concentrating, episodes of dizziness, and visual disturbances in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

With respect to the Veteran's sinus, throat, and tonsil disorders, he testified in May 2011 that he had no sinus or throat problems prior to service.  He explained that while serving in Iraq, he sought treatment for "stuff [that] was just [constantly] swollen up in my throat," and was given a squirt bottle.  He testified that he now experiences "some nasty stuff in my throat all the time," itchy and sore sinuses, a "weird" and "funny smell," and "a white thing in the back of my throat [that is] always swollen up."

The Veteran's service treatment records include a November 2003 entrance examination showing normal mouth, throat, and sinuses.  In May 2006-during his service in Iraq-the Veteran sought treatment for swollen tonsils and sinus congestion, which he reported had been ongoing for four months; the clinician diagnosed possible sinus allergies.  In a November 2006 post-deployment health assessment, the Veteran reported some exposure in Iraq to smoke from oil fire, as well as JP8 or other fuels; and frequent ("often") exposure to smoke from burning trash or feces, vehicle or truck exhaust fumes, and sand/dust.  In February 2007, he reported having tonsilar crypts.  Clinicians diagnosed him with a sore throat in February 2007 and March 2007.  After service, the October 2008 VA examiner diagnosed the Veteran with allergic rhinitis and a history of recurrent tonsillitis/pharyngitis, and found "somewhat cryptic tonsils," but found no acute or chronic sinusitis.

Since the Veteran served in the Southwest Asia theater of operations in the Persian Gulf, VA must also consider whether service connection is warranted for any sinus, throat, and tonsil disorders due to undiagnosed illness related to that service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must remand these claims so that the RO can provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A new examination is also required because the October 2007 (in service) and October 2008 (after service) VA examiners did not provide a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  After associating any pertinent, outstanding records with the claims file, the RO should schedule the Veteran for a new VA examination of his claimed sinus, throat, and tonsil disorders, to include opinions on whether any diagnosed disorder is at least as likely as not related to service, and whether his symptoms are attributable to a known clinical diagnosis.

With respect to the Veteran's left ankle, he testified in May 2011 that his left ankle problems were caused by rolling it several times while doing marches, jumping onto and off of a tank, and falling in some holes and twisting his left ankle while running in Iraq.  He further testified that his ankle problems today are the same as those that he was having in service.  His service treatment records include a November 2003 entrance examination showing normal lower extremities.  In December 2004, the Veteran reported experiencing left ankle pain for 2.5 weeks, and a clinician diagnosed a sprained left foot.  After service, the October 2008 VA examiner diagnosed the Veteran with a chronic lateral left ankle sprain.

A new examination is required because the October 2007 (in service) and October 2008 (after service) VA examiners did not provide a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

Finally, during the course of his appeal, the Veteran has asserted that his service-connected disabilities impact his employability. For this reason, the issue of whether a TDIU rating is warranted is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  On remand, a medical opinion as to the Veteran's employability in light of his service-connected disabilities should be obtained.

Accordingly, the issues of entitlement to service connection for residuals of a TBI, to include migraine headaches and visual disturbances; entitlement to service connection for a sinus disorder; entitlement to service connection for a throat disorder, to include of the tonsils; entitlement to service connection for residuals of a left ankle injury; entitlement to an initial disability rating in excess of 70 percent for PTSD; and entitlement to TDIU are REMANDED for the following action:

1.  Pursuant to VA's duty to notify, provide the Veteran with the criteria required for any claims based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3. 317.  Further, send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  that advises the Veteran about what is needed to substantiate a claim for a TDIU, and ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD, residuals of TBI (including visual disturbances and migraine headaches), and sinus, throat, tonsil, and left ankle disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work, and of the nature and onset of his residuals of TBI, and sinus, throat, tonsil, and left ankle disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate examination to determine the nature, onset and etiology of his TBI residuals (including migraine headaches and visual disturbances).  The claims folder should be made available to and reviewed by the examiner, who should review the full history of the disorder, including the Veteran's report of symptoms described above.

The examiner should opine as to whether it is at least as likely as not that the Veteran's diagnosed TBI residuals (including migraine headaches and visual disturbances) are related to or had their onset in service.  All conclusions should be accompanied by a rationale.  The examiner should take, as credible lay evidence, the Veteran's report that he sustained six IED combat injuries in service, and that he experienced migraine headaches, memory problems, difficulty concentrating, episodes of dizziness, and visual disturbances in service.

6.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate examination to determine the nature, onset and etiology of his sinus, throat, and tonsil disorders.  The claims folder should be made available to and reviewed by the examiner, who should review the full history of the disorder, including the Veteran's report of symptoms described above.

The examiner should determine whether the Veteran's sinus, throat, and tonsil disorders can be attributed to any known clinical diagnosis.  For each known clinical diagnosis of a sinus, throat, and tonsil disorder, the examiner should opine as to whether it is at least as likely as not related to or had its onset in service.  All conclusions should be accompanied by a rationale.

7.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate examination to determine the nature, onset and etiology of his left ankle disorder.  The claims folder should be made available to and reviewed by the examiner, who should review the full history of the disorder, including the Veteran's report of symptoms described above.

The examiner should opine as to whether it is at least as likely as not that the Veteran's diagnosed left ankle disorder is related to or had its onset in service.  All conclusions should be accompanied by a rationale.

8.  After the above development has been completed, forward the Veteran's claims file to a VA vocational specialist and ask that he or she review the record.  After review of the record, he or she should provide an opinion as to whether the Veteran's service-connected disabilities, without considering his age or the impact of any nonservice-connected disabilities but in considering his education and work experience, render him unable to secure or follow a substantially gainful occupation.  A compete rationale for all opinions expressed should be provided, citing to claims file documents as appropriate.

9.  Readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


